Case 1:18-cv-03989-RLY-TAB Document 65 Filed 06/10/20 Page 1 of 2 PageID #: 335




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION

NORMAN PECK,                                          )
                                                      )
                              Plaintiff,              )
                                                      )
                         v.                           )        No. 1:18-cv-03989-RLY-TAB
                                                      )
REV-1 SOLUTIONS, LLC,                                 )
                                                      )
                              Defendant.              )


                       ORDER ON PLAINTIFF'S MOTION TO STRIKE

        This matter is before the Court on Plaintiff Norman Peck's motion to strike, which asks

 the Court to strike all of Defendant Rev-1 Solutions, LLC ("Rev-1")'s filings from the public

 record. [Filing No. 60.] Peck claims Rev-1 defaulted and lost its standing to file paperwork by

 failing to respond to Plaintiff's April 8, 2019, "Notice of Lawsuit and Request to Waive Service

 of Summons" [Filing No. 8]. [Filing No. 61, at ECF p. 3.]. Rev-1 opposes the motion. [Filing

 No. 64.]

        As Rev-1 noted in its response to Peck's motion, the April 8 "Notice of Lawsuit and

 Request to Waive Service of a Summons" [Filing No. 8] was not a summons or formal service

 pursuant to Fed. R. Civ. P. 4(c), 4(e), or 4(h), and Rev-1 was not required to respond to it.

 [Filing No. 64, at ECF p. 1.] The notice stated: "If you do not return the signed waiver within

 the time indicated, the court will direct that appropriate steps be taken to effect formal service in

 a manner authorized by the Federal Rules of Civil Procedure[.]" [Filing No. 8, at ECF p. 2.] On

 July 23, 2019, the Court entered an order directing service, which noted that Rev-1 had not

 waived formal service and directed the Clerk to issue the summons and complaint to Rev-1 by

 certified mail. [Filing No. 17.] The Court also issued a second "Notice of Lawsuit and Request
Case 1:18-cv-03989-RLY-TAB Document 65 Filed 06/10/20 Page 2 of 2 PageID #: 336




 to Waive Service of a Summons" on that same day. [Filing No. 18]. On August 6, 2019, Rev-1

 timely responded to that notice and executed the waiver of service. [Filing No. 19.] Rev-1's

 attorney entered an appearance that same date. [Filing No. 20.] Rev-1 timely filed its responsive

 pleading to Plaintiff's complaint on September 20, 2019. [Filing No. 25.]

        Rev-1 was under no obligation to respond to the first notice and request for waiver.

 Moreover, Rev-1 did not receive the summons and complaint until after July 23, 2019. Thus,

 Rev-1's actions were proper and do not support a finding of default. Accordingly, Peck's motion

 to strike [Filing No. 60] is denied.

          Date: 6/10/2020
                                _______________________________
                                 Tim A. Baker
                                 United States Magistrate Judge
                                 Southern District of Indiana



 Distribution:

 All ECF-registered counsel of record via email

 NORMAN PECK
 P.O. Box 273
 Kokomo, IN 46903




                                                  2
